ICJ_128_Avena_MEX_USA_2003-02-05_ORD_02_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING AVENA AND OTHER
MEXICAN NATIONALS

(MEXICO v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 5 FEBRUARY 2003

2003

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AVENA ET AUTRES
RESSORTISSANTS MEXICAINS

(MEXIQUE c. ETATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 5 FEVRIER 2003
Official citation:

Avena and Other Mexican Nationals (Mexico
v. United States of America), Provisional Measures,
Order of 5 February 2003, LC. J. Reports
2003, p. 77

Mode officiel de citation:

Avena et autres ressortissants mexicains
(Mexique c. Etats-Unis d'Amérique), mesures
conservatoires, ordonnance du 5 février 2003,

CI J. Recueil 2003, p. 77

 

Sales number
ISSN 0074-4441 N° de vente: 863

ISBN 92-1-070970-5

 

 

 
5 FEBRUARY 2003

ORDER

AVENA AND OTHER MEXICAN NATIONALS
(MEXICO v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

AVENA ET AUTRES RESSORTISSANTS MEXICAINS
(MEXIQUE c. ETATS-UNIS D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

5 FEVRIER 2003

ORDONNANCE
77

INTERNATIONAL COURT OF JUSTICE

2003 YEAR 2003
5 February
General List
No. 128 5 February 2003

CASE CONCERNING AVENA AND OTHER
MEXICAN NATIONALS

(MEXICO v. UNITED STATES OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present: President GUILLAUME; Vice-President Sui; Judges Opa,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESH-
CHETIN, HIGGINS, PARRA-ARANGUREN, KOOUMANS, REZEK, AL-
KHASAWNEH, BUERGENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 73, 74 and 75 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court
on 9 January 2003, whereby the United Mexican States (hereinafter
“Mexico”) instituted proceedings against the United States of America
(hereinafter the “United States”) for “violations of the Vienna Conven-
tion on Consular Relations (done on 24 April 1963)” (hereinafter the
“Vienna Convention”) allegedly committed by the United States,

Makes the following Order:

1. Whereas in its aforementioned Application Mexico bases the juris-
78 AVENA AND OTHERS (ORDER 5 II 03)

diction of the Court on Article 36, paragraph 1, of the Statute of the
Court and on Article I of the Optional Protocol concerning the Compul-
sory Settlement of Disputes, which accompanies the Vienna Convention
on Consular Relations (hereinafter the “Optional Protocol”);

2. Whereas the Application states that 54 Mexican nationals are on
death row in the United States; whereas it is alleged that these individ-
uals were arrested, detained, tried, convicted and sentenced to death by
competent authorities of the United States following proceedings in
which those authorities failed to comply with their obligations under
Article 36, paragraph | (6), of the Vienna Convention; whereas it is con-
tended that this provision requires that the authorities of the receiving
State inform without delay any national of another State detained by
those authorities of his right to contact his consulate, that, if the detained
national so requests, it further requires those authorities to inform with-
out delay the nearest consular post of the State concerned of the deten-
tion, and lastly that it obliges those authorities to forward without delay
any communication addressed to the consular post by the detained indi-
vidual; and whereas it is alleged that, in the cases of 49 of the detained
Mexican nationals, the competent authorities of the United States made
no attempt at any time to comply with Article 36 of the Vienna Conven-
tion, that in the cases of four other detained individuals, the required
notification was not made “without delay”, and finally that in one case,
while the detained national was informed of his rights, it was in connec-
tion with proceedings other than those involving capital charges against
him;

3. Whereas in its Application Mexico states that “[t]he rights conferred
by Article 36... are not rights without remedies” and that in particular,
as the Court determined in the Judgment delivered on 27 June 2001 in the
case concerning LaGrand (Germany v. United States of America):

“If the receiving State fails to comply with Article 36, and the
sending State’s national has been subjected to ‘prolonged detention
or convicted and sentenced to severe penalties’, . . . the receiving
State must ‘allow the review and reconsideration of the conviction
and sentence by taking account of the violation of the rights set

CEE

forth in the Convention’ ”:

4. Whereas Mexico alleges that various rules of United States munici-
pal law, specifically “[t]he rule of procedural default, the need to show
prejudice and the interpretation of the Eleventh Amendment of the
United States Constitution followed by the United States tribunals”, ren-
dered ineffective all actions brought before state or federal courts in the
United States seeking relief for the violations of the Vienna Convention,
whether those actions were brought by Mexican nationals or by Mexico
itself;
79 AVENA AND OTHERS (ORDER 5 II 03)

5, Whereas in the Application Mexico explains that it has made numer-
ous démarches to the competent authorities of the United States with a
view to vindicating its rights and those of its nationals, but that these
authorities have consistently refused to provide relief adequate to put an
end to these violations and to ensure Mexico that they will not reoccur in
the future;

6. Whereas Mexico further notes that the diplomatic démarches which
it has made over the last six years to the executive branch of the federal
Government of the United States and to the competent authorities of the
constituent States have been ineffective; whereas, despite many diplo-
matic protests during that period, those authorities carried out the execu-
tion of several Mexican nationals whose rights under the Vienna Conven-
tion had been violated; and whereas the only response ever received by
Mexico from those authorities has consisted of formal apologies made
after the executions;

7. Whereas in its Application Mexico maintains that the United States,
by breaching its obligations under Article 36, paragraph | (5), of the
Vienna Convention, prevented Mexico from exercising its rights and per-
forming its consular functions pursuant to Articles 5 and 36 of the Con-
vention, which “could have prevented the convictions and death sen-
tences”; whereas it contends that the steps taken by the United States to
improve compliance with the Vienna Convention do not enable full effect
to be given to the rights established by the Convention; whereas it claims
that apologies by the United States in cases of breaches of the Conven-
tion are an insufficient remedy; and whereas Mexico accordingly asserts
that it has suffered injury, in its own right and in the form of injury to its
nationals, and that it is entitled to restitutio in integrum, that is to say, to
the “reestablish[ment of} the situation which would, in all probability,
have existed if [the violations] had not been committed”;

8. Whereas Mexico asks the Court to adjudge and declare:

“(1) that the United States, in arresting, detaining, trying, convict-
ing, and sentencing the 54 Mexican nationals on death row
described in this Application, violated its international legal
obligations to Mexico, in its own right and in the exercise of its
right of consular protection of its nationals, as provided by
Articles 5 and 36, respectively of the Vienna Convention;

(2) that Mexico is therefore entitled to restitutio in integrum:;

(3) that the United States is under an international legal obligation
not to apply the doctrine of procedural default, or any other
doctrine of its municipal law, to preclude the exercise of the
rights afforded by Article 36 of the Vienna Convention;
80 AVENA AND OTHERS (ORDER 5 II 03)

(4) that the United States is under an international legal obligation
to carry out in conformity with the foregoing international
legal obligations any future detention of or criminal proceed-
ings against the 54 Mexican nationals on death row or any
other Mexican national in its territory, whether by a constitu-
ent, legislative, executive, judicial or other power, whether that
power holds a superior or a subordinate position in the organi-
zation of the United States, and whether that power’s functions
are international or internal in character;

(5) that the right to consular notification under the Vienna Con-
vention is a human right;

and that, pursuant to the foregoing international legal obligations,

(1) the United States must restore the status quo ante, that is, re-
establish the situation that existed before the detention of, pro-
ceedings against, and convictions and sentences of, Mexico’s
nationals in violation of the United States international legal
obligations;

(2) the United States must take the steps necessary and sufficient
to ensure that the provisions of its municipal law enable full
effect to be given to the purposes for which the rights afforded
by Article 36 are intended;

(3) the United States must take the steps necessary and sufficient
to establish a meaningful remedy at law for violations of the
rights afforded to Mexico and its nationals by Article 36 of the
Vienna Convention, including by barring the imposition, as a
matter of municipal law, of any procedural penalty for the fail-
ure timely to raise a claim or defence based on the Vienna Con-
vention where competent authorities of the United States have
breached their obligation to advise the national of his or her
rights under the Convention; and

(4) the United States, in light of the pattern and practice of viola-
tions set forth in this Application, must provide Mexico a full
guarantee of the non-repetition of the illegal acts”;

9. Whereas, on 9 January 2003, after filing its Application Mexico also
submitted a request for the indication of provisional measures in order to
protect its rights, pursuant to Article 41 of the Statute of the Court and
to Articles 73, 74 and 75 of the Rules of Court;

10. Whereas in its request for the indication of provisional measures
Mexico refers to the basis of jurisdiction of the Court invoked in its

7
81 AVENA AND OTHERS (ORDER 5 II 03)

Application, and to the facts set out and the submissions made therein;
and whereas it reiterates in particular that the United States has syste-
matically violated the rights of Mexico and its nationals under Article 36
of the Vienna Convention;

11. Whereas in the request for the indication of provisional measures
Mexico states that three Mexican nationals, namely Messrs. César Roberto
Fierro Reyna, Roberto Moreno Ramos and Osvaldo Torres Aguilera,
risk execution within the next six months and that many other Mexican
nationals could be executed before the end of 2003; and whereas Mexico
further states that César Roberto Fierro Reyna’s execution could take
place as early as 14 February 2003;

12. Whereas in the request for the indication of provisional measures
Mexico notes that the Court indicated provisional measures to prevent
executions in two prior cases involving claims brought under the Vienna
Convention by States whose nationals were subject to execution in the
United States as a result of criminal proceedings conducted in violation
of the Convention; whereas it states that “[t]here can be no question of
the importance of the interests at stake”, that “[i]nternational law recog-
nizes the sanctity of human life” and that “Article 6 of the International
Covenant on Civil and Political Rights, to which the United States is a
State party, establishes that every human being has an inherent right to
life and mandates that States protect that right by law”; and whereas
Mexico states in the following terms the grounds for its request and the
possible consequences if it is denied:

“Unless the Court indicates provisional measures directing the
United States to halt any executions of Mexican nationals until this
Court’s decision on the merits of Mexico’s claims, the executive
officials of constituent states of the United States will execute
Messrs. Fierro [Reyna], Moreno Ramos, Torres [Aguilera], or other
Mexican nationals on death row before the Court has had the
opportunity to consider those claims. In that event, Mexico would
forever be deprived of the opportunity to vindicate its rights and
those of its nationals. As the Court recognized in the LaGrand case,
such circumstances would constitute irreparable prejudice . . .”;

13. Whereas Mexico concludes that “[p]rovisional measures are there-
fore clearly justified in order both to protect Mexico’s paramount interest
in the life and liberty of its nationals and to ensure the Court’s ability to
order the relief Mexico seeks”;

14. Whereas Mexico adds in its request that “[t]here can also be no
question about the urgency of the need for provisional measures”:

15. Whereas Mexico states that, while it recognizes that the Court may
82 AVENA AND OTHERS (ORDER 5 IT 03)

wish to leave to the United States the choice of means to ensure com-
pliance with the provisional measures ordered, it nevertheless requests
that the Court “leave no doubt as to the required result”;

16. Whereas Mexico notes specifically in its request that “[a]s a matter
of international law, both the United States and its constituent political
subdivisions have an obligation to abide by the international legal obli-
gations of the United States”; and whereas Mexico takes the view that,
“[hlaving undertaken international obligations on behalf of its consti-
tuent political entities, the United States should not now be heard to
suggest that it cannot enforce their compliance with its obligations”;

17. Whereas Mexico further states that,

“[gliven the clarity of both international law and United States
municipal law, there can be no doubt that the United States has the
means to ensure compliance with an order of provisional measures
issued by this Court pursuant to Article 41 (1) [of its Statute]”;

18. Whereas Mexico asks that, pending final judgment in this case, the
Court indicate:

“{a) that the Government of the United States take all measures
necessary to ensure that no Mexican national be executed;

(6) that the Government of the United States take all measures
necessary to ensure that no execution dates be set for any
Mexican national;

(c) that the Government of the United States report to the Court
the actions it has taken in pursuance of subparagraphs (a)
and (b); and

(d) that the Government of the United States ensure that no
action is taken that might prejudice the rights of the United
Mexican States or its nationals with respect to any decision
this Court may render on the merits of the case”;

and whereas Mexico further asks the Court to treat its request as a
matter of the greatest urgency “[i]n view of the extreme gravity and
immediacy of the threat that authorities in the United States will
execute a Mexican citizen” ;

19. Whereas on 9 January 2003, the date on which the Application and
the request for the indication of provisional measures were filed in the
Registry, the Registrar advised the Government of the United States of
the filing of those documents and forthwith sent it originals of them, in
accordance with Article 40, paragraph 2, of the Statute of the Court and
with Article 38, paragraph 4, and Article 73, paragraph 2, of the Rules of
Court; and whereas the Registrar also notified the Secretary-General of
the United Nations of that filing;

9
83 AVENA AND OTHERS (ORDER 5 II 03)

20. Whereas on 9 January 2003 the Registrar informed the Parties that
the President of the Court, in accordance with Article 74, paragraph 3, of
the Rules of Court, had fixed 20 January 2003 as the date for the opening
of the oral proceedings;

21. Whereas, pending notification under Article 40, paragraph 3, of
the Statute and Article 42 of the Rules of Court by transmission, in two
languages, of the printed text of the Application to the States entitled to
appear before the Court, on 9 January 2003 the Registrar informed those
States of the filing of the Application and of its subject-matter, and of the
request for the indication of provisional measures;

22. Whereas, following the Registrar’s subsequent consultations with
the Parties, the Court decided to hear the Parties on 21 January 2003
concerning Mexico’s request for the indication of provisional measures;
and whereas the Parties were so advised by letters of 14 January 2003
from the Registrar;

23. Whereas by a letter of 17 January 2003, received in the Registry on
the same day, the United States Government informed the Court of the
appointment of an Agent and a Co-Agent for the case;

24, Whereas by a letter of 20 January 2003 Mexico informed the Court
that, further to the decision of the Governor of the State of Illinois to
commute the death sentences of all convicted individuals awaiting execu-
tion in that State, it was withdrawing its request for provisional measures
on behalf of three of the 54 Mexican nationals referred to in the Appli-
cation: Messrs. Juan Caballero Hernandez, Mario Flores Urban and
Gabriel Solache Romero; whereas it further stated that its request for
provisional measures would stand for the other 51 Mexican nationals
imprisoned in the United States and that “[t]he application stands, on its
merits, for the fifty-four cases”;

25. Whereas, at the public hearings held on 21 January 2003 in accord-
ance with Article 74, paragraph 3, of the Rules of Court, oral statements
on the request for the indication of provisional measures were presented
by the following representatives of the Parties:

On behalf of Mexico: H.E. Mr. Juan Manuel Gomez Robledo,
H.E. Mr. Santiago Onate,
H.E. Mr. Alberto Székely,
Ms Sandra Babcock,
Mr. Donald Francis Donovan;

On behalf of the United States: The Honorable William H. Taft, IV,
Mr. Stephen Mathias,
Ms Catherine W. Brown,
Mr. James H. Thessin,
Sir Elihu Lauterpacht,
Mr. Daniel Paul Collins;

10
84 AVENA AND OTHERS (ORDER 5 If 03)

and whereas at the hearings a question was put by a Member of the
Court, to which an oral reply was given;

+ * x

26. Whereas in the first round of oral argument Mexico restated the
position set out in its Application and in its request for the indication of
provisional measures, and stressed that the requirements for the indica-
tion by the Court of the provisional measures requested were met in the
present case;

27. Whereas Mexico has stressed that neither the apologies offered by
the Government of the United States following the execution of Mexican
nationals whose rights under the Vienna Convention had been violated,
nor the review by an executive official “as a matter of grace and not of
legal right” could represent a sufficient remedy for violations by compe-
tent authorities in the United States of obligations arising from the
Vienna Convention; that a “meaningful ‘review and reconsideration’ of
its nationals’ claims in accord with the Judgment in LaGrand” requires
the provision of “a remedy at law”: and that only the restoration of the
status quo ante, that is, the re-establishment of the situation that existed
before the violation, would be such a remedy;

28. Whereas Mexico has insisted that, unless provisional measures are
indicated by the Court, three of its nationals, namely Messrs. Fierro
Reyna, Moreno Ramos and Torres Aguilera, risk execution in the next
few months and that many others could also be at risk of execution
before the Court rules on the merits; and whereas it accordingly contends
that the condition of urgency required for the indication of provisional
measures is satisfied;

29. Whereas in the first round of oral argument the United States con-
tended that the request by Mexico was without foundation in fact or
in law and that the requirements for the Court to indicate provisional
measures were not met;

30. Whereas the United States submitted that the Court had ruled in
the LaGrand case that, where there had been a violation of the obligation
of notification prescribed by Article 36, paragraph 1 (4), of the Vienna
Convention “in death penalty cases”, the remedy to be provided by the
receiving State was to ensure that there was in every case review and
reconsideration of the decision; whereas it stated that, following the
LaGrand case, the competent authorities in the United States had insti-
tuted measures providing for review and reconsideration in all such cases,
that so far these measures had proved effective and that there was no rea-
son to think that they would not be effective in future cases; whereas it
added that the receiving State was, on the other hand, under no obliga-
tion to quash all convictions and to recommence the trial process in such
cases; and whereas the United States accordingly concluded that the
request by Mexico seeking, by way of indication of provisional measures,

11
85 AVENA AND OTHERS (ORDER 5 II 03)

to preserve a right to the restoration of the status quo ante was not a
request seeking preservation of a right protected by the Vienna Conven-
tion, and that therefore the request should be denied;

31. Whereas the United States further contended that the request by
Mexico did not satisfy the condition of urgency and did not show that
imminent serious harm was likely, because United States proceedings in
each of the 51 cases were continuing and none of the Mexican nationals
covered by the request for indication of provisional measures was sched-
uled to be executed; and whereas it pointed out that in some of the cases
referred to by Mexico no violation of Article 36 of the Vienna Conven-
tion had been established, that in others Mexico would have an oppor-
tunity to raise any failure of notification at a later stage in the domestic
legal proceedings, and, finally, that review and reconsideration remained
available in all the cases;

32. Whereas the United States further maintained that the request by
Mexico was too sweeping and did not respect the essential balance of the
rights of the Parties because, if it were accepted by the Court, it would
prejudice the sovereign right of the United States to operate its criminal
justice system; and whereas the United States concluded that the order
for the indication of provisional measures requested by Mexico “would
constitute a wholly unprecedented and unwarranted interference with the
sovereign rights of the United States even as it goes far beyond preserving
Mexico’s rights under the Convention” ;

33. Whereas in its second round of oral argument Mexico stated that
it could not accept the conclusions derived by the United States from the
Court’s Judgment in the LaGrand case in regard to the remedies available
for breaches of its obligations under Article 36 of the Vienna Conven-
tion; whereas Mexico added that the Court would not, however, need to
address those issues until its examination of the merits of the case; and
whereas it submitted that the purpose of its request was unquestionably
to preserve rights arising out of the Vienna Convention and that its
request should accordingly be upheld;

34. Whereas Mexico contended that, for the condition of urgency to
be met, it was sufficient that there was a “likely” threat of irreparable
prejudice, and that in the present case, since execution dates for the
Mexican nationals named in the request could be set at any time by the
competent authorities of the United States and since, once those dates
had been set, those nationals could be executed at very short notice, the
condition of urgency was accordingly met;

35. Whereas, finally, Mexico argued that an order of the Court enjoin-
ing the United States not to proceed with the execution of the said Mexi-
can nationals could not be considered as capable of causing any real

12
86 AVENA AND OTHERS (ORDER 5 II 03)

harm to the legitimate interest of the United States in operating its crimi-
nal justice system;

36. Whereas in its second round of oral argument the United States
stressed the fact that, following the Court’s Judgment in the LaGrand
case, it had put in place a vast programme to ensure compliance with the
obligation of notification under Article 36, paragraph | (6), of the
Vienna Convention and had also taken measures to ensure review and
reconsideration in all death penalty cases where that obligation had been
breached; and whereas the United States reiterated its view that Mexico’s
request for the indication of provisional measures was not consistent with
the LaGrand Judgment and that it was seeking to preserve non-existent
rights, so that there was neither any risk of irreparable prejudice nor any
urgency; whereas the United States further pointed out that, according
to the United States Supreme Court, “the clemency power . . . [was] an
integral mechanism in the administration of our criminal laws”, and

CEE)

“clemency ‘has provided a fail-safe in our criminal justice system”? ;

37. Whereas at the hearings a Member of the Court put the following
question to the Agent of the United States:

“Under what circumstances will the Legal Adviser of the State
Department notify an appellate court rather than later notify a
clemency body of the obligations of the United States consequent
upon an admitted violation of Article 36 of the Vienna Convention?
Is the matter simply one of timing?” :

whereas, in response to that question, the Agent stated inter alia the fol-
lowing:

“We . .. have made a conscious choice to focus our efforts on
clemency proceedings for providing the review and reconsideration
this Court called for in LaGrand. [That Judgment] expressly left the
choice of means of providing the review and reconsideration to the
United States[.] . . . [C]lemency proceedings provide a more flexible
process that is best suited for achieving, without procedural
obstacles, the review and reconsideration this Court called for”;

and whereas the Agent added that his

“Government would .. . inform a court upon request, at any time,
of the international legal obligations of the United States, and how
in the particular posture of a given case they [might] or [might] not
apply and whether and how they might be carried out under the
applicable domestic law in that court”,

while explaining that “a court [might] determine . . . that domestic law

13
87 AVENA AND OTHERS (ORDER 5 II 03)

principles still preclude[d] an express judicial remedy for a failure of con-
sular notification” ;

*
* *

38. Whereas, on a request for the indication of provisional measures,
the Court need not finally satisfy itself, before deciding whether or not to
indicate such measures, that it has jurisdiction on the merits of the case,
yet it may not indicate them unless the provisions invoked by the Appli-
cant appear, prima facie, to afford a basis on which the jurisdiction of the
Court might be founded;

39. Whereas Article | of the Optional Protocol, which Mexico invokes
as the basis of jurisdiction of the Court in the present case, is worded as
follows:

“Disputes arising out of the interpretation or application of the
Convention shall lie within the compulsory jurisdiction of the Inter-
national Court of Justice and may accordingly be brought before the
Court by a written application made by any party to the dispute
being a Party to the present Protocol”;

40. Whereas, according to the information communicated by the
Secretary-General of the United Nations as depositary, Mexico and
the United States have been parties to the Vienna Convention since
16 June 1965 and 24 November 1969 respectively, and to the Optional
Protocol since 15 March 2002 and 24 November 1969 respectively, in
each case without reservation;

41. Whereas Mexico has argued that the issues in dispute between
itself and the United States concern Articles 5 and 36 of the Vienna Con-
vention and fall within the compulsory jurisdiction of the Court under
Article I of the Optional Protocol; and whereas it has accordingly con-
cluded that the Court has the jurisdiction necessary to indicate the pro-
visional measures requested; and whereas the United States has said that
it “does not propose to make an issue now of whether the Court
possesses prima facie jurisdiction, although this is without prejudice to
its right to contest the Court’s jurisdiction at the appropriate stage later
in the case”;

42. Whereas, in view of the foregoing, the Court accordingly considers
that, prima facie, it has jurisdiction under Article I of the aforesaid
Optional Protocol to hear the case;

kx

43. Whereas in its Application Mexico, as stated previously (see para-
graph 8 above), asks the Court to adjudge and declare that, the United
States “violated its international legal obligations to Mexico, in its own
right and in the exercise of its right of consular protection of its nationals,

14
88 AVENA AND OTHERS (ORDER 5 II 03)

as provided by Articles 5 and 36, respectively of the Vienna Conven-
tion”; whereas Mexico seeks various measures aimed at remedying these
breaches and avoiding any repetition thereof; whereas it contends, the
Court should preserve the right to such remedies by calling upon the
United States to take all necessary steps to ensure that no Mexican
national is executed and that no execution date be set in respect of any
such national;

44. Whereas the United States acknowledges that, in certain cases,
Mexican nationals have been prosecuted and sentenced without being
informed of their rights pursuant to Article 36, paragraph 1 (6), of the
Vienna Convention; whereas it argues, however, that in such cases, in
accordance with the Court’s Judgment in the LaGrand case, the United
States has the obligation “by means of its own choosing, [to] allow the
review and reconsideration of the conviction and sentence by taking
account of the violation of the rights set forth in that Convention”;
whereas it submits that in the specific cases identified by Mexico the evi-
dence indicates the commitment of the United States to providing such
review and reconsideration; whereas the United States contends that such
review and reconsideration can occur through the process of executive
clemency — an institution “deeply rooted in the Anglo-American system
of justice” — which may be initiated by the individuals concerned after
the judicial process has been completed; whereas it claims that such
review and reconsideration has already occurred in several cases during
the last two years; that none of the Mexicans “currently under sentence of
death will be executed unless there has been a review and reconsideration
of the conviction and sentence that takes into account any failure to carry
out the obligations of Article 36 of the Vienna Convention”; that, under
the terms of the Court’s decision in the LaGrand case, this is a sufficient
remedy for its breaches, and that there is accordingly no need to indicate
provisional measures intended to preserve the rights to such remedies;

45. Whereas, according to Mexico, the position of the United States
amounts to maintaining that “the Vienna Convention entitles Mexico
only to review and reconsideration, and that review and reconsideration
equals only the ability to request clemency”; whereas “the standardless,
secretive and unreviewable process that is called clemency cannot and
does not satisfy this Court’s mandate [in the LaGrand case]”;

46. Whereas there is thus a dispute between the Parties concerning the
rights of Mexico and of its nationals regarding the remedies that must be
provided in the event of a failure by the United States to comply with its
obligations under Article 36, paragraph 1, of the Vienna Convention;
whereas that dispute belongs to the merits and cannot be settled at this
stage of the proceedings; whereas the Court must accordingly address the
issue of whether it should indicate provisional measures to preserve any
rights that may subsequently be adjudged on the merits to be those of the
Applicant;

15
89 AVENA AND OTHERS (ORDER 5 I] 03)

47. Whereas the United States argues, however, that it is incumbent
upon the Court, pursuant to Article 41 of its Statute, to indicate provi-
sional measures “not to preserve only rights claimed by the Applicant,
but ‘to preserve the respective rights of either party’”; that, “[a]fter bal-
ancing the rights of both Parties, the scales tip decidedly against Mexico’s
request in this case”; that the measures sought by Mexico to be imple-
mented immediately amount to “a sweeping prohibition on capital pun-
ishment for Mexican nationals in the United States, regardless of United
States law”, which “would drastically interfere with United States sov-
ereign rights and implicate important federalism interests”; that this
would, moreover, transform the Court into a “general criminal court of
appeal”, which the Court has already indicated in the past ts not its func-
tion; and that the measures requested by Mexico should accordingly be
refused;

48. Whereas the Court, when considering a request for the indication
of provisional measures, “must be concerned to preserve . . . the rights
which may subsequently be adjudged by the Court to belong either to the
Applicant or to the Respondent” (Land and Maritime Boundary between
Cameroon and Nigeria (Cameroon v. Nigeria), Provisional Measures,
Order of 15 March 1996, LC.J. Reports 1996 (I), p. 22, para. 35), with-
out being obliged at this stage of the proceedings to rule on those rights;
whereas the issues brought before the Court in this case “do not concern
the entitlement of the federal states within the United States to resort to
the death penalty for the most heinous crimes”; whereas “the function of
this Court is to resolve international legal disputes between States, inter
alia when they arise out of the interpretation or application of interna-
tional conventions, and not to act as a court of criminal appeal”;
(LaGrand (Germany v. United States of America), Provisional Meas-
ures, Order of 3 March 1999, I C.J. Reports 1999 (I), p. 15, para. 25);
whereas the Court may indicate provisional measures without infringing
these principles; and whereas the argument put forward on these specific
points by the United States accordingly cannot be accepted;

49. Whereas

“the power of the Court to indicate provisional measures under
Article 41 of its Statute is intended to preserve the respective rights
of the parties pending its decision, and presupposes that irreparable
prejudice shall not be caused to rights which are the subject of a
dispute in judicial proceedings” (ibid, pp. 14-15, para. 22);

16
90 AVENA AND OTHERS (ORDER 5 IT 03)

50. Whereas, moreover,

“provisional measures under Article 41 of the Statute are indicated
‘pending the final decision’ of the Court on the merits of the case,
and are therefore only justified if there is urgency in the sense that
action prejudicial to the rights of either party is likely to be taken
before such final decision is given” (Passage through the Great Belt
(Finland v. Denmark), Provisional Measures, Order of 29 July 1991,
LCJ. Reports 1991, p. 17, para. 23);

51. Whereas Mexico’s principal request is that the Court should order
the United States “to take measures sufficient to ensure that no Mexican
national be executed and that no date for the execution of a Mexican
national be set”; whereas the jurisdiction of the Court is limited in the
present case to the dispute between the Parties concerning the interpreta-
tion and application of the Vienna Convention with regard to the indi-
viduals which Mexico identified as being victims of a violation of the
Convention; whereas, accordingly, the Court cannot rule on the rights of
Mexican nationals who are not alleged to have been victims of a violation
of that Convention;

52. Whereas, however, Mexico argues that 54 of its nationals have
been sentenced to death following proceedings that allegedly violated
the obligations incumbent on the United States under Article 36, para-
graph | (6), of the Vienna Convention; whereas Mexico provides a list
of those nationals and some information relating to their respective
cases; whereas it adds that three of them have had their sentences com-
muted; whereas at the oral proceedings its Agent requested that the
United States be ordered “to refrain from fixing any date for execution
and from carrying out any execution in the case of the 51 Mexican
nationals covered by the Application, until the Court has been able to
decide on the merits of the case”:

53. Whereas the United States argues that no execution date has been
scheduled with respect to any of the Mexican nationals concerned (see
paragraph 31 above); whereas it points out that this is so both for the
three individuals specifically named in its request for the indication of
provisional measures and in regard to the others; whereas it observes
that, in the case of these latter, “any execution date is even more remote”;
and whereas it accordingly concludes that the request for the indication
of provisional measures is thus premature;

54. Whereas “the sound administration of justice requires that a request
for the indication of provisional measures founded on Article 73 of the
Rules of Court be submitted in good time” LaGrand (Germany v. United
States of America), Provisional Measures, Order of 3 March 1999,
LC J. Reports 1999 (1), p. 14, para. 19); whereas, moreover, the Supreme
Court of the United States observed, when considering a petition seeking
the enforcement of an Order of this Court, that: “It is unfortunate that
this matter came before us while proceedings are pending before the ICJ

17
91 AVENA AND OTHERS (ORDER 5 II 03)

that might have been brought to that court earlier” (Breard v. Greene,
523 US 371, 378 (1998)); whereas, in view of the rules and time-limits
governing the granting of clemency and the fixing of execution dates in a
number of the states of the United States, the fact that no such dates
have been fixed in any of the cases before the Court is not per se a cir-
cumstance that should preclude the Court from indicating provisional
measures;

55. Whereas it is apparent from the information before the Court in
this case that three Mexican nationals, Messrs. César Roberto Fierro
Reyna, Roberto Moreno Ramos and Osvaldo Torres Aguilera, are at
risk of execution in the coming months, or possibly even weeks; whereas
their execution would cause irreparable prejudice to any rights that may
subsequently be adjudged by the Court to belong to Mexico; and whereas
the Court accordingly concludes that the circumstances require that it
indicate provisional measures to preserve those rights, as Article 41 of its
Statute provides;

56. Whereas the other individuals listed in Mexico’s Application,
although currently on death row, are not in the same position as the three
persons identified in the preceding paragraph of this Order; whereas the
Court may, if appropriate, indicate provisional measures under Article 41
of the Statute in respect of those individuals before it renders final judg-
ment in this case;

* *

57. Whereas it is clearly in the interest of both Parties that their
respective rights and obligations be determined definitively as early as
possible; whereas it is therefore appropriate that the Court, with the co-
operation of the Parties, ensure that a final judgment be reached with all
possible expedition;

58. Whereas the decision given in the present proceedings in no way
prejudges the question of the jurisdiction of the Court to deal with the
merits of the case or any questions relating to the admissibility of the
Application, or relating to the merits themselves; and whereas it leaves
unaffected the right of the Governments of Mexico and the United States
to submit arguments in respect of those questions;

*
* *

59. For these reasons,

THE Court,

Unanimously,

I. Indicates the following provisional measures:

(a) The United States of America shail take all measures necessary to

18
92 AVENA AND OTHERS (ORDER 5 II 03)

ensure that Mr. César Roberto Fierro Reyna, Mr. Roberto Moreno
Ramos and Mr. Osvaldo Torres Aguilera are not executed pending
final judgment in these proceedings;

(b) The Government of the United States of America shall inform the
Court of all measures taken in implementation of this Order.

Il. Decides that, until the Court has rendered its final judgment, it
shall remain seised of the matters which form the subject of this Order.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fifth day of February, two thousand
and three, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the United
Mexican States and the Government of the United States of America,
respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.

Judge Opa appends a declaration to the Order of the Court.

(Initialled) G.G.
(Initialled) Ph.C.

19
